 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11   ROBERT MORAN,                              )   CASE NO. CV 18-3080-JFW (FFM)
                                                )
12                         Petitioner,          )   ORDER ACCEPTING FINDINGS AND
                                                )   RECOMMENDATIONS OF UNITED
13                v.                            )   STATES MAGISTRATE JUDGE
                                                )
14   NEIL McDOWELL,                             )
                                                )
15                         Respondent.          )
                                                )
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records

18   and files herein, the Report and Recommendation of the United States Magistrate

19   Judge, and Petitioner’s Objections to the Report. After having made a de novo

20   determination of the portions of the Report to which objections were directed, the

21   Court concurs with and accepts the findings, conclusions, and recommendations of the

22   Magistrate Judge with the following modification, see 28 U.S.C. § 636(b)(1)(C), which

23   is not material to the Court’s decision:

24         C      At page 2, line 6, strike the words “An Orange County Superior Court

25                jury,” and replace them with “A Los Angeles County Superior Court

26                jury.”

27   ///

28   ///
 1         IT THEREFORE IS ORDERED that Judgment be entered denying the Petition
 2   and dismissing the action with prejudice.
 3   DATED: June 5, 2019
 4
                                             _________________________________
 5                                                   JOHN F. WALTER
 6
                                              UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
